                    Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 1 of 51
AO 106 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT                                                       NOV '1 3 2017
                                                                      for the                                  Clerk, U.S. District & Bankruptcy
                                                            District of Columbia                               Courts for the District of Columbia

              In the Matter of the Search of                             )
         (Briefly describe the propeny to be searched
                                                                                Case: 1:17-mj-00854
                                                                         )
          or identify the person by name and address)                    )      Assigned To : Chief Judge Howell, Beryl A.
INFORMATION ASSOC IATED WITH THE ACCOUNT                                 )      Assign. Date: 11/13/2017
              .COM, WHICH IS STORED AT THE                               )      Description: Search and Seizure Warrant
      PREMISES OF 1&1 INTERNET, INC.                                     )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney fo r the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the fo llowing person or property (ideniify the person or describe the
property lo be searched and give ils localion):

See Attachment A2.
                                                  District of             California
located in the              Northern
person or describe the property to be seized) :
                                                                ----=:.:.c...:;.~  ~--- , there is now concealed (identify"ihe
 See Attachment B2.
 This warrant is sought pursuant to 18 U.S.C. §§ 2703(a), 2703(b)(1 )(A), and 2703(c)(1 )(A).

           The basis for the search under Fed. R . Crim. P. 4 1(c) is (check one or more):
                  ~ evidence of a crime;
                  ~ contraband, fruits of crime, or other items illegally possessed;
                 ref property designed fo r use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restra ined.

           The search is related to a violation of:
              Code Section                                                          Offense Description
       18 U.S.C. § 951 ;                          Acting as a foreign agent without notice to the Attorney General;
       18 U.S.C. § 1014                           False Statements to a financial institution;
       18 U.S.C. § 1344                           Bank Fraud
           The application is based on these facts·:

       See attached Affidavit.

            b/Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ __ _                             ) is requested
              under 18 U .S.C. § 31 03a, the basis of which is set fo rth on the attached sheet.



                                                                                                             ,;g=tu,e
                                                                                                             Special Agent, FBI
                                                                                                Printed name and title

 Sworn to before me and signed in my presence.


 Date:             11 /14/2017
                                                                                                   Judge 's signature

 City and state: . Washington, D.C.                                                Hon . Beryl A. Howell, Chief U.S. District Judge
                                                                                                 Printed name and title
            Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 2 of 51




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE SEARCH OF                   UNDERSEAL
INFORMATION ASSOCIATED WITH THE
ACCOUNT                   COM,                       Case: 1: 17-mj-00854
WHICH IS STORED AT THE PREMISES                      Assigned To : Chief Judge Howell, Beryl A
OF l &l INTERNET, INC.                               Assign. Date : 11/13/2017
                                                     Description: Search and Seizure Warrant

                           AFFIDAVIT IN SUPPORT OF AN
                       APPLICATION FOR A SEARCH WARRANT

       I,                     being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application for a search warrant for ·

information associated with the email address provided for the email                        com

(hereinafter the "Target Account"), that is stored at premises owned, maintained, controlled, or

operated by l&l Internet, Inc. (" l&l" ), an electronic communication and/or remote computing

service provider headquartered in Sunnyvale, California. The information to be searched is

described in the following paragraphs and in Attachment A. This affidavit is made in support of

an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A)

to require 1& 1 to disclose to the government copies of the information (including the content of

communications) further described in Attachment A. Upon receipt of the information described

in Attachment A, government-authorized persons will review that information to locate the items

described in Attachment B.
            Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 3 of 51




       3.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.       Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that MICHAEL DEAN COHEN has committed violations of 18

U.S.C. § 1014 (false statements to a financial institution), 18 U.S.C. § 1343 (wire fraud), 18 U.S.C.

§ 1344 (bank fraud), 18 U.S.C. § 1956 (money laundering), as well as 18 U.S.C. § 951 (acting as

an unregistered foreign agent) and the Foreign Agents Registration Act ("FARA"), 22 U.S.C.

§ 611 et seq. There is also probable cause to search the information described in Attachment A

for evidence, contraband, fruits, and/or instrumentalities of these crimes, further described in

Attachment B.

        5.      On or about October 23, 2017 this Court has issued an order pursuant to 18 U.S.C.

§ 2703(d) directed at l&l to produce non-content records for the Target Account. l&l produced

such records, which showed that the Target Account contained emails from the approximate

period of March 2017 through the present.

                                          JURISDICTION

        6.      This Court has jurisdiction to issue -the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C. § 2711. Id.                §§ 2703(a), (b)(l)(A), &

(c)(1 )(A). Specifically, the Court is "a district court of the United States (including a magistrate




                                                   2
         Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 4 of 51




judge of such a court) ... that has jurisdiction over the offense being investigated." 18 U.S.C.

§ 271 1(3)(A)(i).

                                      PROBABLE CAUSE

       7.      As described below, the FBI is investigating COHEN in connection with, inter alia,

statements he made to a known financial institution (hereinaflt:r "Bank l ") in the course of opening

a bank account held in the name of Essential Consultants, LLC and controlled by COHEN. The

FBI also is investigating COHEN in connection with funds he received from entities controlled by

foreign governments and/or foreign principals, and the activities he engaged in the United States

on their behalf without properly disclosing such relationships to the United States government.

                A.     Michael Cohen

        8.      According to press reports and bank records collected during the investigation,

COHEN served for over a decade as an executive in the Trump Organization, an international

conglomerate with real estate and other holdings controlled by President Donald Trump prior to his

presidency.   Until approximately January 201 7, COHEN was reported to have held various

positions within the Trump Organization. During an interview with The Wall Street Journal in or

around January 20 17, COHEN described his role as being "the fix-it guy .... Anything that [then-

President-elect Trump] needs to be done, any issues that concern him, I handle." 1

        9.      In or around January 2017, COHEN made public statements that he would resign

from the Trump Organization to serve as the personal attorney for President Trump (serving as an

attorney to the President in his personal capacity, as opposed to as a member of the White House

Counsel's Office). COHEN recently has identified himself publicly-including on his personal




1
 "Intelligence Dossier Puts Longtime Trump Fixer in Spotlight," Wall Street Journal, Jan. 11,
2017.


                                                  3
          Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 5 of 51




Twitter account-as a personal attorney for the President. Similarly, in emails recovered from a

Google email account used by COHEN (the "Gmail Account"), COHEN describes himself as a

personal attorney for the President in his signature block.

                 B.     Essential Consultants, LLC

        10.      In or around June 2017, federal agents reviewed information supplied by Bank 1

based on activity that Bank 1 had observed from a number of accounts related to COHEN.

According to information provided by Bank 1, COHEN has been a customer since approximately

June 2011 and controls several checking and loan accounts, some in his personal name and others
                                                                                          ~

in the names of corporate entities. Agents have subsequently reviewed documents and records

provided by Bank 1 related to COHEN and these various accounts.

        11.      Records provided by Bank 1 show that on or about October 26, 2016, COHEN

opened a new checking account in the name of Essential Consultants, LLC ("Essential

Consultants"); COHEN was the only authorized signatory on the account. On the paperwork

associated with opening the account, COHEN listed his Trump Organization Account for contact

purposes. Corporate records show that Essential Consultants is a Delaware entity formed by

COHEN on or about October 17, 2016.

        12.      According to information provided by Bank l, when COHEN opened the Essential

Consultants account, he made the following representations during the course of Bank 1' s know

your customer ("KYC") procedures:
                                                                                      •
              a. He was opening Essential Consultants as a real estate consulting company to collect

                 fees for investment consulting work;

              b. He intended to use his experience in real estate to consult on commercial and

                 residential real estate deals;




                                                   4
Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 6 of 51




 c. His typical clients were expected to be high net-worth domestic individuals; and

 d. His purpose in setting up the account was to keep the revenue from his consulting-

    which he said was not his main source of income- separate from his personal

    finances . .




                                      5
Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 7 of 51




                              6
Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 8 of 51




                              7
            Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 9 of 51




                 D.     Representations about Net Worth to Financial Institutions

         20.     In connection with the ongoing investigation, the government has reviewed other

representations COHEN has made to Bank 1 and other financial institutions, including

representations regarding his net worth and financial position. A review to date has identified

substantial inconsistencies in COHEN's stated assets, liabilities, and net worth in separate

submissions between 2014 and 201 7.


6
    Records obtained from Bank 3 confirm the transfer and the notation.


                                                  8
         Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 10 of 51




       21.     For example, in or around October 2014, COHEN submitted a "Statement of

Financial Condition" as of August 1, 2014 to Bank 1. The document purported to depict COHEN' s

various assets and liabilities, as well as his net worth. On the document, COHEN claimed to have

assets totaling approximately $99,420,000 and liabilities of approximately $23,550,000. On the

same document, COHEN claimed to have a net worth of approximately $75,870,000.

       22.     In or around February 2016, in connection with obtaining the $500,000 HELOC

described above, COHEN submitted a summary of his assets, liabilities, and net worth to Bank 1.

COHEN claimed to have assets totaling approximately $63,435,315 and liabilities of approximately

$10,419,2°09. On the same document, COHEN claimed to have a net worth of approximately

$53,016,106.

             a . In addition, documents collected from Bank 1 show that COHEN made

                representations to Bank 1 that he had no contingent liabilities, when in fact, based

                on documents COHEN submitted to another FDIC-insured financial institution

                ("Bank 5," described below), COHEN and his wife had personally guaranteed over

                $20 million in loans associated with taxi medallions. In or around August 2017, an

                employee of Bank 1 who served as COHEN' s main point of contact at the bank

                confirmed that COHEN did not disclose any contingent liabilities, despite that being

                a standard question that he had to answer whenever seeking monies.

       23.      In or around May 2017, COHEN was part of a group of real estate investors that

sought a $2 million line of credit from an FDIC-insured financial institution ("Bank 4"), which

already held a $17 million loan on a property owned by the real estate group. In connection with

the loan request, Bank 4 requested COHEN submit a "net worth letter" in order to assess his

financial condition. On or about May 17, 2017, in response to the request, COHEN submitted a




                                                  9
         Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 11 of 51




letter to Bank 4 from an accountant. The letter stated that based on representations by COHEN to

the accountant, it was the accountant's understanding that as of May 1, 2017 "his [COHEN's]

current cash position and his various real estate investments holdings . . . [are] currently in excess

of $20.0 million." The letter did not disclose any liabilities.

              a. In November 2017, the government interviewed the accountant who signed the

                 May 2017 letter sent to Bank 4 ("Accountant 1"). The accountant explained that

                 COHEN had directed him to write the letter and specifically only to identify the

                 cash and real estate investment holdings, without identifying any other liabilities

                 that would offset those holdings.

        24.      Bank records show that COHEN has a lending relationship with a known FDIC-

insured financial institution ("Bank 5") collateralized by New York taxi medallions. Records show

that entities controlled by COHEN have approximately $20,000,000 in notes payable to Bank 5. 7

According to interviews with Bank 5 employees, throughout 2017 COHEN repeatedly has sought

to renegotiate the terms of the loans and sought some debt relief from Bank 5 on these loans. During

the course of these negotiations, on or about June 8, 2017, COHEN sent Bank 5 a "Statement of

Financial Condition" as of May 1, 2017. The document submitted by COHEN was prepared by the

same accountant as the letter submitted to Bank 4 on or about May 17, 2017 (which said that

COHEN's "current cash position and his various real estate investments holdings ... [as of May 1,

2017 are] currently in excess of $20.0 million" and did not disclose any liabilities). In contrast to



7
  The value of the collateral backing these loans (the taxi medallions) currently is worth
substantially less than the loans. In May 2017, COHEN himself estimated the medallions to be
worth only $13,950,000. Based on recent medallion sales, tl:ie collateral is potentially worth much
less. Documents collected from Bank 5 show that COHEN and his wife also signed agreements
making them personal guarantors of the $20,000,000 in loans.



                                                     10
         Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 12 of 51




the document submitted to Bank 4, on the document submitted to Bank 5, however, COHEN

claimed to have a net worth of approximately $2,825,000. 8

             a. According to Accountant 1, at the time he prepared both the May 2017 Statement of

                Financial Condition and the letter sent to Bank 4, he had believed that COHEN was

                going to give both documents to Bank 4 in order to give an accurate representation

                of his financial condition. Accountant 1 stated that if he had been told the letter

                would be submitted to Bank 4 as a stand-alone document, without the Statement of

                Financial Condition disclosing the outstanding liabilities, he would not have

                prepared the letter as directed.

                E.      Foreign Transactions in the Essential Consultants Account

       25.      As set forth above, in or around October 2016, COHEN made several

representations to Bank 1 in connection with the bank's KYC review process, including that he

expected funds deposited into the Essential Consultants account would constitute income from his

consulting work, that his consulting clients were expected to be domestic (that is, within the United

States), and that he expected his clients to be U.S.-based, high-net worth individuals.

       26.       Records obtained from Bank 1 show substantial transactional activity that appears

to be inconsistent with these KYC representations. Bank 1 records show that the account received

numerous deposits from foreign businesses and entities that do not reflect the stated client profile

for the residential and commercial real-estate consulting services ostensibly being provided by

Essential Consultants.9 Moreover, public records, media reports, and other publicly available


8 COHEN claimed to have assets totaling approximately $41,955,000 and liabilities of
approximately $39,130,000.
9 By contrast, based on a review of emails obtained from the Target Account and records obtained
from Bank 1, the Essential Consultants account has not received any funds from residential or
commercial real-estate consulting services.


                                                   11
           Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 13 of 51




sources, as well as emails obtained during the course of the investigation, indicate that some of

these companies have significant ties to foreign governments or are entities controlled by foreign

governments.

         27.     A search in or around July 2017 of the U.S. Department of Justice database of all

agents currently or previously registered under the Foreign Agent Registration Act ("FARA")

confirmed that neither COHEN nor Essential Consultants is or has been a registered agent of a

foreign government. 10        All FARA registration is handled by the U.S. Department of Justice's

National Security Division in Washington, D.C.

                         1.       Deposits by Columbus Nova, LLC

         28.     Telephone records related to COHEN' s cellular telephone show that on or about

November 8, 2016, the day of the presidential election, a telephone registered to COHEN

exchanged the first in a series of text messages with the CEO of Columbus Nova, LLC ("Columbus

Nova"). Between approximately November 8, 2016 and November 6, 2017, telephone records

show over 1,000 contacts (calls and text messages) between COHEN's cellular telephones and the

CEO of Columbus Nova. Telephone records show no such text messages or telephone calls

between COHEN' s cellular telephone and the CEO of Columbus Nova prior to November 8, 2016.

          29.    Public records show that Columbus Nova, LLC is an investment management firm

controlled by Renova Group ("Renova"), an industrial holding company based in Zurich,

Switzerland. According to public news accounts, Renova is controlled by Viktor Vekselberg, a

wealthy Russian national. Public news accounts also report that Vekselberg is an oligarch with

various connections to Russian President Vladimir Putin who publicly met with Putin as recently



10
     The database is publicly available at https://www.fara.gov/.



                                                   12
           Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 14 of 51




as in or around March 2017. 11 According to the news articles, Vekselberg and Renova currently

are involved in various infrastructure projects in Russia, such as the building of an airport in Rostov

in advance of the 2018 FIFA World Cup, which is to be held in Russia. Vekselberg has been

involved in various symbolic acts seen to be in the Russian national interest, such as the purchase

and repatriation of historic Faberge eggs. 12

         30.     On or about January 10, 2017, COHEN received an email from the CEO of

Columbus Nova with the subject "About us I Russian Union of Industrialists and Entrepreneurs."

The CEO told Cohen, "This is the organization that Victor was mentioning yesterday.. . . He is the

head of this international relations committee of this group. . . . Will follow up with more later."

Similarly, records obtained the Gmail Account show that COHEN had a calendar entry entitled

"Meeting with Victor," scheduled for on or about March 7, 2017 at the location "Renova."

         31.     According to records obtained from Bank 1, since the beginning of 2017, the

Essential Consultants bank account received seven deposits, each in the amount of $83,333 (for a

running total of $583,332.96). The funds for all deposits- six of which were wire transfers and

one by check-came from an account at another bank held in the name of Columbus Nova, LLC.

The following table summarizes the funds transferred to date:



                 January 31, 2017                                       $83,333.00



11
     See, e.g., "Russia's Putin Meets Tycoon Vekselberg," Reuters, Mar. 14, 2017.
12
   On or about September 5, 2016, media outlets reported that Russian authorities arrested two of
Vekselberg' s closest associates in connection with allegations that a subsidiary had paid over $12
million in bribes to Russian government officials. Some media accounts speculated that the arrest
of Vekselberg's associates, as well as the commensurate searches of Renova's head office, were
intended as a warning. from the Russian government that it wanted some form of cooperation or
value from Vekselberg. See, e.g., "Another Billionaire Incurs Putin's Wrath," Bloomberg, Sept.
6, 20 16.


                                                   13
         Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 15 of 51




             APPROXIMATE DATE
                                                     ..
                                                          '.        DEPOSIT

                 March 2, 2017                                      $83,333.33

                 March 31, 2017                                     $83,333 .33

                 April 28, 2017                                     $83,333.33
                                                 '

                  June 1, 2017                                      $83,333.33

                  June 30, 2017                                     $83,333 .33

                 August 1, 2017                                     $83,333 .33


       32.      Records obtained from the financial institution ("Bank 2") where the Columbus

Nova account is maintained illustrate that the funds used to pay COHEN originated from a second

account in the name of Renova US Management LLC ("Renova US"). For example:

             a. On or about January 27, 2017, the Columbus Nova account at Bank 2 received a

                deposit of$83,333 from an account held in the name of Renova US. The same day,

                a check for $83,333 drawn on the Columbus Nova account at Bank 2 was made out

                to Essential Consultants LLC.

             b. On or about March 2, 2017, the Columbus Nova account at Bank 2 received

                $83,333 from the Renova US account. The same day, the Columbus Nova account

                was used to $83,333 the Essential Consultants account at Bank 1.

             c. On or about March 31, 2017, the Columbus Nova account at Bank 2 received

                $83,333 from the Renova US account. The same day, the Columbus Nova account

                was used to wire $83 ,333 to the Essential Consultants account at Bank 1.

             d. On or about April 28, 2017, the Columbus Nova account at Bank 2 received $83,333

                from the Renova US account. The same day, the Columbus Nova account was used

                to wire $83,333 to the Essential Consultants account at Bank 1.


                                                 14
         Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 16 of 51




                      11.     Wire Transfers from a Kazakhstani Bank

       33.     On or about May 6, 2017, COHEN sent an email from the Gmail Account to an

individual believed to be Kenges Rakishev. Open-source records identify Kenges Rakishev as the

majority shareholder of Kazkommertsbank, another Kazakhstani bank that controls BTA Bank.

Rakishev is also the son-in-law of Kazakhstan's ambassador to Russia. According to press reports,

BTA Bank recently was implicated in a multi-billion dollar scandal in which a unit of BTA had

been used to issue billions of dollars' worth of credit for property development and other deals in

Russia, Ukraine, and Belarus that subsequently went bankrupt. 13

       34.     In the email sent from the Gmail Account on or about May 6, 2017, COHEN wrote

that it was an "honor to spend the evening with you" and that "[t]here are definitely a lot of mutual

relationships between the two ofus that require our assistance." COHEN also proposed a meeting

the following week.

       35.     On or about May 10, 2017, COHEN sent an email from the Target Account to an

individual believed to be a BTA Bank executive with an attachment bearing the filename "BTA-

1." The attachment contained a purported invoice for $150,000 from Essential Consultants LLC to

BTA Bank in the Republic of Kazakhstan. The invoice, identified by invoice BTA-101 referred to

a "monthly consulting fee" pursuant to a "Services Agreement entered into on the 8th of May,

2017." The invoice was directed to the attention of Kenges Rakishev. COHEN also stated he the



13
  More specifically, according to a Forbes article published in or around February 20 17, BTA
Bank's auditors PricewaterhouseCoopers identified a $10 billion discrepancy on the bank's
balance sheets. Subsequent investigation by forensic accountants revealed that a unit of BTA had
been used to issue billions of dollars' worth of credit for property development and other deals in
Russia, Ukraine, and Belarus. The investigation also indicated that funds illicitly had been
removed from the bank through shell companies set up in the names of executives' family
members. See "How To Get Back A Lost $10B: One Bank's Tale in Europe' s Biggest Alleged
Fraud," Forbes, Feb. 6, 2017.


                                                  15
         Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 17 of 51




he would the Certificate of Incorporation for Essential Consultants to the email (but appears not to

have attached the document).

       36.     On or about May 15,2017, COHEN received an email through the Gmail Account

from an individual purporting to be Nurlan Abduov. According to open source information,

Abduov is a shareholder ofKazkonunertsb,1.uk. wht:rt: between April 28, 2016 and July 31, 2017 he

held a position of Managing Director and member of the Board of Directors. In the email, Abduov

told COHEN that he was contacting him "on behalf ofKenes [sic] Rakishev." In the email, Abduov

also stated that the "[w]anted to check how we can start to work with you." In addition to COHEN,

Abduov's email was addressed to Kenges Rakishev at a different email address.

       3 7.    According to Bank 1, on or about May 22, 2017, the Essential Consultants bank

account at Bank 1 received a $150,000 deposit from an account at Kazkommertsbank. According

to Bank 1, the listed account holder at Kazk:ommertsbank was a second Kazakhstani bank named

BTA Bank, AO. Bank 1 reported that a message accompanying the wire payment indicated that

the agreement was a "monthly consulting fee as per Inv BTA-101 DD May 10, 2017 consulting

agreement WIN DD 08 05 2017 CNTR W/NDD 08/05/2017."

        38.    Non-content information obtained from the Target Account pursuant to an 18

U.S.C. § 2703(d) court order shows that COHEN, Rakishev, and others from BTA Bank remain in

routine contact. Between approximately May 5, 201 7 and October 9, 2017, CO HEN, through the

Target Account, exchanged over eighty emails with email accounts controlled by Rakishev and

other BTA employees or executives.

                       111.    Deposits by Korea Aerospace Industries Ltd.

        39.     According to Bank 1, on or about May 10, 2017 and June 9, 2017, the Essential

Consultants bank account received two deposits in the amount $150,000 (totaling $300,000




                                                 16
         Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 18 of 51




between the two deposits) from a bank account in Seoul, South Korea. According to documents

obtained from Bank I, the account holder from which the money was sent is Korea Aerospace

Industries Ltd. ("KAI"). According to its public website, KAI is a South Korea-based company

that produces and sells fixed-wing aircraft, helicopter aircraft, and satellites.

              a. Public news accounts report that KAI has numerous interests in the U.S. defense

                 industry. For example, press accounts from early 2017 indicate that KAI has

                 partnered with Lockheed Martin to bid later this year on a $16 billion U.S. Air

                 Force T-X Trainer Jet Replacement Program. Likewise, on or about October 31,

                 2017, public media reported that KAI had received an order worth $48.8 million

                 for the maintenance, repair, and overhaul of 90 F-16 fighter jets operated by the

                 U.S. Air Force.

        40.      On or about April 28, 2017, COHEN sent an email from the Gmail Account to

another individual with the subject "Re: K Project." In the email, COHEN attached a document

purporting to be a "Consulting Agreement" between KAI and Essential Consultants LLC that was

to enter into effect on May 1, 2017. The document indicates that Essential Consultants would

render "consulting and advisory services, as requested" by KAI; no further information was

provided regarding the nature of the consulting and advisory services to be provided.         The

document also indicated that KAI would pay Essential Consultants "a consulting fee of One

Million Two Hundred Thousand ($1,200,000.00) US Dollars," disbursed through eight $150,000

installments between May 201 7 and December 2017.

        41.      According to publicly available materials and press accounts, as well as the

company's financial disclosures, the Republic of Korea (South Korea) government has significant

ties to KAI. KAI itself was formed in 1999 as part of a government-led effort to consolidate South




                                                   17
         Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 19 of 51




Korea' s aerospace industry manufacturers into a new single entity. KAI holds the exclusive rights

for all of the government' s military logistics and aerospace projects.14       The South Korean

government, through the Korea Development Bank, is the largest shareholder in KAI and its

largest debt holder. 15 According to information provided by Bank 1, messages related to the

transfer of fu11J~ from KAI indicated that the purpose of these payments was "consulting services."

       42.     Non-content information obtained from the Target Account pursuant to an 18

U.S.C. § 2703(d) court order shows that COHEN has communicated with KAI employees.

Between approximately May 21, 2017 and October 23, 2017, COHEN has sent seven emails from

the Target Account to email addresses at KAI's email domain (koreaaero.com) and has received

three emails from KAI email addresses.

               F.      Payments to Essential Consultants in Connection to Political Activities

       4 3.    In addition to the sources of money connected to foreign governments that were paid

into the Essential Consultants account as set forth above, the account also was used to receive funds

from U.S. and foreign corporations who appear to have approached COHEN in connection with

political objectives in the Trump administration.

                       1.      AT&T Inc.

       44.     Beginning in or around April 2017, records from Bank 1 show the Essential

Consultants account has received approximately $300,000 in wire payments from a bank account

associated with the telecommunications company AT&T Inc. ("AT&T"), as summarized below:




14
  See, e.g., Andrew Tylecote & Francesca Visintin, Corporate Governance, Finance and the
Technological Advantage of Nations (2008), at 165- 66; International Business Publications,
Korea South: A "Spy" Guide (2016), at 229-31.
15
  KAI, Annual Report 2014, available at https://www.koreaaero.com/upload_images/new_pdf/
annual/PDF/Annual_report_eng_2014.pdf.


                                                  18
          Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 20 of 51



                                                         -   '
                APPROXIMATE DATE                                         J)EPOSil'

                   April 14, 2017                                         $100,000

                    June 13, 2017                                          $50,000

                    July 17, 2017                                          $50,000

                   August 16, 2017                                         $50,000

                  September 6, 2017                                        $50,000


         45 .     In or around October 2016, AT&T announced its intention to acquire media

conglomerate Time Warner Inc. ("Time Warner") for approximately $85 billion, creating one of

the largest integrated media-and-telecommunications companies in world. Given the size of both

companies and the potential antitrust implications, AT&T submitted the proposed deal to the U.S.

Department of Justice for review. As of early November 2017, public media reports indicate the

Department of Justice had not made a decision about the proposed acquisition and was, according

to one report, "preparing for litigation in case it decides to sue to block the deal." 16

         46.      While campaigning for president, President Trump made statements indicating he

disapproved of the proposed merger. For example, on or about October 22, 2016, at a rally in

Pennsylvania, then-candidate Trump stated, "[a]s an example of the power structure I'm fighting,

AT&T is buying Time Warner and thus CNN, a deal we will not approve in my administration

because it's too much concentration of power in the hands of too few." After his election, the

president-elect continued to make similar statements. On or about January 17, 2017, president-

elect Trump stated "I have been on the record in the past of saying that [the proposed acquisition




16   "U.S. Weighs Suit Against AT&T's Deal for Time Warner," Wall Street Journal, Nov. 2, 2017.


                                                    19
          Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 21 of 51




is] too big and we have to keep competition." In the January 2017 statement, however, the

president-elect added the caveat, "I haven't seen any of the facts, yet."

         47.    Beginning in or around January 2017, telephone records show that that COHEN

began to have contact with executives at AT&T. For exan1ple, on or about January 20, 2017,

records show that a telephone numb~r bdunging lo COHEN called a telephone registered to a senior

vice president of AT&T responsible for legislative affairs (the " AT&T Senior VP"). According to

public media reports, on or about January 12, 2017, the AT& T Senior VP and another high-ranking

AT&T executive had met with president-elect Trump in New York.

         48.    On or about February 3, 2017, records obtained from AT&T show that COHEN had

a seventeen-minute telephone call with a consultant for AT&T who handled global public affairs

for the company (the "AT&T Consultant"). Shortly before the call, the AT&T Consultant sent an

email to the AT&T Senior VP with the subject "Cohen backgrounder" and wrote, "I am meeting

with him at 10:30 this morning to finalize contract and talk w/ potential scope of work." Shortly

after the call, the AT&T Consultant 2 texted the AT&T Senior VP: "Just had Cohen call. Oh my.

All good. Eager to tell you about it."

         49.    On or about February 6, 2017, records obtained from AT&T show that the AT&T

Consultant emailed the AT&T Senior VP with the subject line "Michael Cohen notes." The email,

which appears to recount a conversation with COHEN, stated that the AT&T Consultant believed

COHEN would be "in town tomorrow-meeting w/ POTUS," 17 and that COHEN "made the point

several times that he doesn't list clients, doesn't talk about clients and hopes we won't be

publicizing that he' s working w/ us. I assured him. And I hope he means it."




17
     The acronym "POTUS" stands for "President of the United States."


                                                  20
        Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 22 of 51




       50.     On or about February 15, 2017, records obtained from AT&T show that COHEN

met with the AT&T Senior VP and the AT&T Consultant at the company' s office in Rockefeller

Plaza. Shortly after the meeting, COHEN used the Gmail Account to send an email to both

individuals, writing "[g]reat to finally meet you today. Lots to do ... Can you please send me the

executed agreement so that I might counter sign and return to you?" The AT&T Consultant

responded to COHEN at the Gmail Account, "[g]reat meeting you as well. I'll send contract over

tomorrow."

       51.     Records obtained from the Gmail Account reveal a drafted contract between

Essential Consultants and AT&T. The contract contemplates that Essential Consultants "shall

render consulting and advisory services to the Company [AT&T]," adding that AT&T would

"advise Consultant of those issues and matters with respect to which AT&T Services desires

Consultant's assistance and advice." The contract calls for AT&T "to pay the Consultant for his

services ... a consulting fee of Fifty Thousand ($50,000.00) Dollars . .. per month."

       52.     According to records obtained from AT&T, on or about April 11 , 2017, COHEN

and the AT&T Consultant had a call to discuss the first payments to COHEN. On or about April

12, 2017, the AT&T Consultant emailed the AT&T Senior VP with the subject ''Cohen," writing:

"Wants the talkers we discussed < says he's going to be w/ potus this weekend. You want me to

work w/[REDACTED]?" The AT&T Consultant then forwarded his email to two other AT&T

employees and arranged for a conference call to discuss the "talkers" referred to in the first email.

       53.     On or about May 12, 2017, the AT&T Consultant emailed COHEN at the Gmail

Account, asking "Hey Michael, Have you heard anything new re merger?" COHEN responded,

"Please call me on   mv nri'1<>tP (1" 1;,,....+   ~-J ••'\ - - 11 ..
           Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 23 of 51




subject "Recess appointment," writing that "[REDACTED] is talking w/ T sometime in the next 2

days. Cohen is seeing him Thursday. I asked [REDACTED] to add a couple questions to the

Morning Consult poll we use - should give us some strong numbers to bolster the argument for

doing."

          54.     Communications between COHEN and employees of AT&T have continued

recently. For example, on or about September 11 , 2017, COHEN, using the Gmail Account, sent

the AT&T Consultant two emails, including one with the message "[s]peak to you tomorrow." The

other email was a news article entitled "Michael Cohen Would Take a Bullet for Donald Trump,"

which profiled COHEN and his relationship to President Trump.

          55.     Non-content information obtained from the Target Account pursuant to an 18

U.S.C. § 2703(d) court order shows that COHEN has also communicated with AT&T employees

through the Target Account.         Between approximately April 20, 2017 and October 4, 2017,

COHEN has sent approximately sixteen emails from the Target Account to email addresses at

AT&T's email domain (att.com) and has received fourteen emails from AT&T email addresses.

                        11.       Novartis Investments, SARL

          56.     Bank 1 records also show that since in or around April 2017, the Essential

Consultants account at Bank 1 has received deposits totaling $599,880 from a Swiss bank account

held in the name of Novartis Investments, SARL, as summarized below:

                APPROXIMATE DATE                                  DEPOSIT

                      4/5/2017                                      $99,980

                      5/15/2017                                     $99,980

                      6/14/2017 _                ·-                 $99,98-0

                      7/17/2017                                     $99,980       .

                                                  22
          Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 24 of 51




               APPROXIMATE DATE                   · .'       .·. .     DEPOSIT
                                                         .    .
                      8/14/2017                                         $99,980

                      9/1/2017                                          $99,980


Novartis Investments, SARL is the in-house financial subsidiary of the Swiss pharmaceutical

 company Novartis International AG ("Novartis").

        57.      While campaigning for president, then-candidate Trump made statements indicating

 he disapproved of the prices of pharmaceutical drug prices. For example, on or about January 25,

 2016, candidate Trump suggested that Medicare could save $300 billion a year through stronger

· negotiation with major pharmaceutical companies but that the government did not do so "[b]ecause

 of the drug companies." After his election, president-elect Trump made similar statements. On or

 about January 11, 2017, president-elect Trump stated, "We've got to get our drug industry back.

 Our drug industry has been disastrous . ... We're going to start [competitive] bidding and we're

 going to save billions of dollars over a period of time."

         58.     On or about January 16, 2017, COHEN, using his Trump Organization email

 address, sent a contact an email asking him to pass a message along to a senior executive ofNovartis

 (''Novartis Executive 1"). The message was a link to an article suggesting that the Trump

 Administration would consider loosening drug approval standards as a way to bring down costs of

 pharmaceutical drugs. Emails obtained from Novartis show that COHEN's contact did in fact

 forward the email to Novartis Executive 1, who in turn sent the article to an assistant with a request

 to print out the article.

         59.      On or about January 31, 2017, Novartis Executive 1 met with President Trump as

 part of a meeting between pharmaceutical drug company executives and the new White House

 administration. According to public reports, during the meeting President Trump "vow[ed] to



                                                   23
        Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 25 of 51




speed the approval of new medicines and ease regulation."

       60.     On or about February 2, 20 17, COHEN received an email from the above-

mentioned contact with Novartis Executive 1's information.       The information provided both

Novartis Executive 1's official email address and a private email address. On or about February

3, 2017, Novartis Executive 1 emailed COIIEN, " Ili Michael, I n::l:eive<l your email. This is the

best way to reach me. Let's set up a phone call." COHEN subsequently received a calendar

invitation for a telephone call with Novartis Executive 1 on or about February 10, 2017.

       61.     On or about February 13, 2017, COHEN sent an email from the Gmail Account to

Novartis Executive I with the subject "Novartis Consulting Arrangement," writing that he was

attaching "my pro forma consulting agreement." Over the subsequent days, emails indicate that

COHEN and different employees from Novartis negotiated the terms of a contract. On or about

February 15, 2017, another Novartis executive ("Novartis Executive 2") sent an internal email to

another Novartis executive ("Novartis Executive 3"):

               I just spoke with Michael Cohen a few minutes ago. He is generally
               fine with the contract, but want some changesto [sic] the Statement
               of Work, which he wanted to be more consulting/advisory and less
               lobbying. He made clear that he would not be lobbying for us (or
               others) and that he would not be registering as a lobbyist.

On or about February 16, 2017, Novartis Executive 2 sent another email to Novartis Executive 3:

               I just spoke with Michael Cohen and received mark-ups of the
               Agreement and SOW [Statement of Work] from him ....
               Regarding the SOW, he has pared it back substantially so that it no
               longer provides details as to precisely what he will do for us. I
               pushed him on this, but in his view it would be safer for both of us
               to say less.

        62.    On or about February 17, 2017, COHEN through the Gmail Account received an

email from Novartis Executive 2 with the subject "Re: Consulting Agreement" and the message

"Michael- Attached is our agreement, signed on behalf of Novartis International AG. This



                                                24
         Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 26 of 51




version accepted all of the changes that you had sent to me .. . ." The attachment was a services

agreement between Novartis and Essential Consultants. The agreement anticipates that Essential

Consultants will "provide consulting and advisory services to Novartis on matters that relate to the

repeal and replacement of the Affordable Care Act in the US and any other issues mutually

agreeable to [Essential Consultants] and Novartis." The contract also anticipates a "consulting fee

of One Million Two Hundred Thousand ($1,200,000) US dollars," to be paid to Essential

Consultants in even monthly installments over the course of a year.

       63 .    On or about February 18, 2017, Novartis Executive 1 emailed another executive at

Novartis:

               Confidentially I have put Michael Cohen on retainer to Novartis. He
               is the former personal attorney 18 to the President, and was influential
               in the selections of most of the administration. He will provide
               access and advice for us, but will not lobby . .. . I want to use him to
               set up meetings when I am in Washington in May . . . . Please think
               through who we should meet and let me know. I will contact Michael
               and ask him to set up meetings.

        64.    On or about April 2, 2017, Novartis Executive 2 emailed Novartis Executive 1 and

stated that they wanted to assess COHEN's ability "to secure high-level government meetings"

within the Administration, and that there was "no need to divulge our relationship with [COHEN]."

        65.    Non-content information obtained from the Target Account pursuant to an 18

U .S.C. § 2703( d) court order shows that COHEN has also communicated with Novartis employees

through the Target Account. Between approximately April 2017 and October 2017, COHEN has

sent approximately twenty emails from the Target Account to email addresses at Novartis's email




18
  At the time, COHEN still represented himself to be a personal attorney to the President. As of
November 2017, he continues to make such representations.


                                                  25
        Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 27 of 51




domain (novartis.com) and has received approximately fifteen emails from Novartis email

addresses, including emails from Novartis Executive 1.

                G.        Michael D. Cohen & Associates P.C.

       66.      In addition to monies received through Essential Consultants, banking records

obtained through the course of the investigation show that during 2017 COHEN has received

significant payments through another corporation with the name "Michael D. Cohen & Associates

P.C." ("MDC&A"). Records from the New York State Department of State, Division of

Corporations show that on or about March 21, 2017, COHEN registered the new corporation

"Michael D. Cohen & Associates, P.C." Bank 1 records also show that in or around March 2017,

COHEN opened a new bank account in the name of MDC&A. According to records obtained from

Bank 1, COHEN is the sole signatory on the bank account.

       67.          Records from Bank 1 that since approximately April 2017, approximately $291,666

has been made into the MDC&A account at Bank 1 from a bank account in the name of the law

firm Squire Patton Boggs, as summarized below:

                         DATE                                                   AMOUNT

                      April 5, 201 7                                            $41,666.67   ---~-_.__-:,, __.: ,.:___. . --------=
   ~
             "-~-                        --·   --··     ~--"    a;:   • . :;:




                      April 28, 2017                                            $41,666.67

                      May 31, 2017                                              $41,666.67

                      June 30, 2017                                             $41,666.67

                      July 31, 2017                                             $41,666.67

                     August 31, 2017                                            $41,666.67



Open-source records show that, on or about April 3, 2017, a press release from Squire Patton Boggs

announced that the law firm and MDC&A have entered into a "strategic alliance" that "will enable


                                                   26
                     Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 28 of 51




the two firms to work together to advance the interests of their ciients." A search of open-source

records has revealed no indication that this relationship has been terminated since April 2017.

                    68.   Records obtained from another FDIC-insured financial institution ("Bank 6") show

that in or around March 2017, a new account was opened in the name of COHEN' s wife (COHEN

is not identified as an account holder or signatory). Records from Bank 6 and another FDIC-insured

financial institution ("Bank 7") show that since February 2017, COHEN has received over $280,000

through checks from President Trump, as summarized below:

    APPROXlMATE DATE OF CHECK                              '   .                         AMOUNT

                          February 14, 2017                                              $70,000

                           March 17, 2017                                                $35,000

                            May 23, 2017                                                 $35,000

                            June 19, 2017                                                $35,000

                            June 19, 2017                                                $35,000

                            July 11, 2017                                                $35,000

    - -   ----"'.
                            August 1, 2017           ..            -   ..   _   ~-   -   $35,000
                                                                                                    '




In most cases, COHEN endorsed the check over to his wife, who deposited the check into the

account the account opened at Bank 6 in her sole name.

                    69.   Open-source records show that, on or about April 3, 20 17, a press release from

Squire Patton Boggs announced that the law firm and MDC&A have entered into a "strategic

alliance" that "will enable the two firms to work together to advance the interests of their clients."

A search of open-source records has revealed no indication that this relationship has been

terminated since April 201 7.

                          H.     Recent Representations to Financial Institutions


                                                          27
         Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 29 of 51




       70.     According to Accountant 1, in or around early October 2017, COHEN directed

Accountant 1 to prepare another "Statement of Financial Condition" for Bank 5. 19 On or about

October 6, 2017, Accountant 1 sent an email to COHEN at the Gmail Account. In the email,

Accountant 1 wrote that "[a]ttached is a draft of the new PFS as at September 30, 2017"_and attached

a draft of the personal financial statement. According to this statement, COHEN claimed that as of

September 30, 2017, he had assets of only $33,430,000 and liabilities of approximately

$45,630,000, leaving him purportedly over $12 million in debt.

       71.     In the October 6, 2017 email sent to COHEN at the Gmail Account, Accountant 1

warned COHEN that the financial statement did not list any assets associated with either Essential

Consultants or MDC&A: "[w]e did not add any value for you[r] two operating entities - Michael

D. Cohen & Associates POC [sic] and Essential Consultants LLC. Please advise whether or not

these should be disclosed and what value." According to Accountant 1, in an earlier conversation

COHEN had stated generally that he expected to earn approximately $5-6 million a year through

Essential Consultants and an additional $70,000 per month through MDC&A; however, COHEN

never provided Accountant 1 with any details.

        72.    On or about October 6, 2017, COHEN, using the Gmail Account, responded to

Accountant l's email with the answer "[l]ooks good to me." COHEN never provided Accountant

1 with any instructions to list any assets associated with Essential Consultants or MDC&A.

Accountant 1 confirmed that neither entity was ever listed on the finalized Personal Financial




19
  Records obtained from Bank 5 indicate that COHEN continues to negotiate over his $21 million
in medallion loans, which he and his wife have personally guaranteed. Information obtained from
Bank 5 indicates that COHEN has sought hundreds of thousands of debt relief from Bank 5 as part
of negotiation.


                                                 28
          Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 30 of 51



Statement, and that COHEN has not made any estimated tax payments on behalf of Essential

Consultants.

                  BACKGROUND CONCERNING l&l EMAIL ACCOUNTS

          73.    In my training and experience, I have learned that 1& 1 provides a variety of on-

line services, including electronic mail ("email") access, to the public. l&l allows subscribers to

obtain email accounts at custom domains the customer purchases, like the Target Account.

Subscribers obtain an account by registering for an email account with l&l.            During the

registration process, 1& 1 asks subscribers to provide basic personal information. Therefore, the

computers of 1& 1 are likely to contain stored electronic communications (including retrieved and

unretrieved email for subscribers and information concerning subscribers and their use of services,

such as account access information, email transaction information, and account application

information. In my training and experience, such information may constitute evidence of the

crimes under investigation because the information can be used to identify the account's user or

 users.

          74.    In my training and experience, email providers generally ask their subscribers to

 provide certain personal identifying information when registering for an email account. Such

 information can include the subscriber' s full name, physical address, telephone numbers and other

. identifiers, alternative email addresses, and, for paying subscribers, means and source of payment

 (including any credit or bank account number). In my training and experience, such information

 may constitute evidence of the crimes under investigation because the information can be used to

 identify the account's user or users. Based on my training and my experience, I know that, even

 if s~bscribers insert false information to conc~al their ide11tity, this information often provides

 clues to their identity, location, or illicit activities.




                                                       29
           Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 31 of 51



       75.     In my training and experience, email providers typically retain certain transactional

information about the creation and use of each account on their systems. This information can

include the date on which the account was created, the length of service, records of log-in (i.e.,

session) times and durations, the types of service utilized, the status of the account (including

whether the account is inactive or closed), the methods used to connect to the account (such as

logging into the account via the provider's website), and other log files that reflect usage of the

account. In addition, email providers often have records of the Internet Protocol address ("IP

address") used to register the account and the IP addresses associated with particular logins to the

account. Because every device that connects to the Internet must use an IP address, IP address

information can help to identify which computers or other devices were used to access the email

account.

       76.     In my training and expenence, m some cases, email account users will

communicate directly with an email service provider about issues relating to the account, such as

technical problems, billing inquiries, or complaints from other users. Email providers typically

retain records about such communications, including records of contacts between the user and the

provider' s support services, as well as records of any actions taken by the provider or user as a

result of the communications. In my training and experience, such information may constitute

evidence of the crimes under investigation because the information can be used to identify the

account's user or users.

       77.     This application seeks a warrant to search all responsive records and information

under the control of l&l, a provider subject to the jurisdiction of this court, regardless of where

1& 1 has chosen to store such infol'II!_ation. The government intends to require the disclosure

pursuant to the requested warrant of the contents of wire or electronic communications and any




                                                 30
            Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 32 of 51



records or other information pertaining to the customers or subscribers if such communication,

record, or other information is within l&l 's possession, custody, or control, regardless of whether

such communication, record, or other information is stored, held, or maintained outside the United

States.

          78.    As explained lic:n~iu, information stored in connection with an emaii account may

provide crucial evidence of the "who, what, why, when, where, and how" of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my training and experience, the

information stored in connection with an email account can indicate who has used or controlled

the account. This "user attribution" evidence is analogous to the search for "indicia of occupancy"

while executing a search warrant at a residence. For example, email communications, contacts

lists, and images sent (and the data associated with the foregoing, such as date and time) may

indicate who used or controlled the account at a relevant time. Further, information maintained

by the email provider can show how and when the account was accessed or used. For example, as

described below, email providers typically log the Internet Protocol (IP) addresses from which

users access the email account, along with the time and date of that access. By determining the

physical location associated with the logged IP addresses, investigators can understand the

chronological and geographic context of the email account access and use relating to the crime

under investigation. This geographic and timeline information may tend to either inculpate or

exculpate the account owner. Additionally, information stored at the user' s account may further

indicate the geographic location of the account user at a particular time (e.g., location information

integrated into an image or video sent via email). Las.t, stored electronic data may provide relevant

insight into the email account owner' s state of mind as it relates to the offense under investigation.




                                                  31
        Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 33 of 51



For example, information in the email account may indicate the owner's motive and intent to

commit a crime (e.g. , communications relating to the crime), or consciousness of guilt (e.g.,

deleting communications in an effort to conceal them from law enforcement).

                     PRESERVATION OF THE TARGET ACCOUNT

       79.     On or about October 19, 2017, the FBI sent a request, pursuant to 18 U.S .C.

§ 2703(f), to l&l, requesting that l&l preserve all content associated with the Target Account.

                              FILTER REVIEW PROCEDURES

       80.     Review of the items described in Attachment A and Attachment B will be

conducted pursuant to· established procedures designed to collect evidence in a manner consistent

with professional responsibility requirements concerning the maintenance of attorney-client and

other operative privileges. The procedures include use of a designated "filter team," separate and

apart from the investigative team, in order to address potential privileges.

                                         CONCLUSION

        81.    Based on the forgoing, I request that the Court issue the proposed search warrant.




                          [Remainder of the page left intentionally blank]




                                                  32
        Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 34 of 51



                                   REQUEST FOR SEALING

       82.     I further request that the Court order that all papers in support of this application,

including the appiication, affidavit and search warrant, be sealed until further order of the Court.

These documents discuss an ongoing criminal investigation that is neither public nor known to

all of the targets of the investigation. Accoi-Jingly, lhere is good cause to seal these documents

because their premature disclosure may give targets an opportunity to flee/continue flight from

prosecution, destroy or tamper with evidence, change patterns of behavior, notify confederates,

or otherwise seriously jeopardize the investigation.

                                       Respectfully submitted,




                                       Special Agent
                                       Federal Bureau of Investigation



Subscribed and sworn to before me on this /    5~y of November, 2017.


                                       The Honorable Beryl A. Howell
                                       Chief United States District Judge




                                                 33
        Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 35 of 51



                                       ATTACHMENT A

       This warrant applies to information associated with the email                      com that

is stored at premises owned, maintained, controlled, or operated by l&l Internet, Inc. ("l&l "), an

electronic communication and/or remote computing service provider headquartered in Sunnyvale,

California.




                                                34
             Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 36 of 51



                                         ATTACHMENT B

   I.         Information to be disclosed by l&l
        To the extent that the information described in Attachment A is within the possession,
custody, or control of the l&l (hereinafter "the Provider"), regardless of whether such information
is stored, held or maintained inside or outside of the United States, and including any emails,
records, files, logs, or information that have been deleted but are still available to the Provider, the
Provider is required to disclose the following information to the government for each account or
identifier listed in Attachment A:
        a.       The contents of all emails associated with the account, including stored or preserved
                 copies of emails sent to and from the account, draft emails, the source and
                 destination addresses associated with each email, the date and time at which each
                 email was sent, and the size and length of each email;
        b.       All records or other information regarding the identification of the account, to
                 include full name, physical address, telephone numbers and other identifiers,
                 records of session times and durations, the date on which the account was created,
                 the length of service, the IP address used to register the account, log-in IP addresses
                 associated with session times and dates, account status, alternative email addresses
                 provided during registration, methods of connecting, log files, and means and
                 source of payment (including any credit or bank account number);
        c.       The types of service utilized;
        d.       All records or other information stored at any time by an individual using the
                 account, including address books, contact and buddy lists, calendar data, pictures,
                 and files;
        e.       All records pertaining to communications between the Provider and any person
                 regarding the account, including contacts with support services and records of
                 actions taken; and other identifiers, records of session times and durations, the date
                 on which the account was created, the length of service, the types of service utilized,
                 the IP address used to register the account, log-in IP addresses associated with
                 session times and dates, account status, alternative e-mail addresses provided
                 during registration, all other user names associated with the account, all account
                 names associated with the subscriber, methods of connecting;


                                                    35
              Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 37 of 51



         f.        All search history or web history;
         g.        All records indicating the services availabie to subscribers of the accounts;
         h.        All usernames associated with or sharing a login IP address or browser cookie with
                   the accounts;
         1.        All cookies, including third-party cookies, associated with the user;
         J.        All records that are associated with the machine cookies associated with the user;
                   and
         k.        All telephone or instrument numbers associated with the Account (including MAC
                   addresses, Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                   Numbers ("MEIN"), Mobile Equipment Identifier ("MEID"), Mobile Identification
                   Numbers ("MIN"), Subscriber Identity Modules ("SIM"), Mobile Subscriber
                   Integrated Services Digital Network Number ("MSISDN"), International Mobile
                   Subscriber Identifiers ("IMSI"), or International Mobile Equipment Identities
                   (" IMEI").
   II.          Information to be Seized by the Government
         All information described above in Section I that constitutes evidence, contraband, fruits,
and/or instrumentalities of violations of 18 U.S.C. § 1014 (false statements to a financial
institution), 18 U.S.C. § 1343 (wire fraud), 18 U.S.C. § 1344 (bank fraud) , and 18 U.S.C. § 1956
(money laundering), as well as 18 U.S.C. § 951 (acting as an unregistered foreign agent) and the
Foreign Agents Registration Act ("FARA"), 22 U.S.C. § 611 et seq., involving Michael Dean
Cohen, including, for each account or identifier listed on Attachment A, information pertaining to
the following matters:
         a.        Communications, records, documents, and other files involving Essential
                   Consultants, LLC;
         b.        Communications, records, documents, and other files that false representations to a
                   financial institution with relation to intended the purpose of an account or loan at
                   that financial institution; the nature of any business or entity associated with an
                   account a financial institution; the source of funds flowing into an account; or the
                   purpose or nature of any financial transactions involving that financial institution;




                                                     36
               Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 38 of 51



       c.          Records of any funds or benefits received by or offered to Michael Dean Cohen by,
                   or on behalf of, any foreign government, foreign officials, foreign entities, foreign
                   persons, or foreign principals;
       d.          Communications, records, documents, and other fi les that reveal efforts by Michael
                   Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction
                   of any foreign government, foreign officials, foreign entities, foreign persons, or
                   foreign principals;
          e.       Evidence indicating how and when the account was accessed or used, to determine
                   the geographic and chronological context of account access, use, and events relating
                   to the crimes under investigation and to the account owner;
          f.       Evidence indicating the account owner' s state of mind as it relates to the crimes
                   under investigation;
          g.       The identity of the person(s) who created or used the account, including records
                   that help reveal the whereabouts of such person(s); and
          h.       The identity of any person(s)-including records that help reveal the whereabouts
                   of the person(s)-who communicated with the account about any matters relating
                   to activities conducted by Michael Dean Cohen on behalf of, for the benefit of, or
                   at the direction of any foreign government, foreign officials, foreign entities,
                   foreign persons, or foreign principals.
   III.         Review Protocols
          Review of the items described in Attachment A and Attachment B shall be conducted
pursuant to established procedures designed to collect evidence in a manner consistent with
professional responsibility requirements concerning the maintenance of attorney-client and other
operative privileges. When appropriate, the procedures shall include use of a designated "filter
team," separate and apart from the investigative team, in order to address potential privileges.




                                                     37
                      Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 39 of 51

AO 93 (Rev 11/13) Search and Seizure Warrant



                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                                   District of Columbia

                   In the Matter of the Search of                              )
             (Briefly describe the p roperty to be searched                    )       Case: 1:17-mj-00854
              or identify the person by name and address)                      )       Assigned To: Chief Judge Howell, Beryl A.
       INFORMATION ASSOCIATED WITH THE ACCOUNT                                 )       Assign. Date : 11/13/2017
                     COM , WHICH IS STORED AT THE                              )       Description: Search and Seizure Warrant
             PREMISES OF 1&1 INTERNET, INC.                                    )

                                                     SEARCH AND SEIZURE WARRANT
To:       Any authori zed law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person o r property located in the          Northern           District of               California
(identify the person or describe the property to be searched and give its location):


      See Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

      See Attachment B.




         YOU ARE COMMANDED to execute this warrant on or before                November 20, 2017        (not to exceed 14 days)
       ~ in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, o r leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Hon. Beryl A. Howell
                                                                                                             (United States Magistrate Judge)

     0 Pursuant to 18 U.S .C. § 3 103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check 1he appropriate box)                        ·
     0 for         days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:                11/; 3/~,:r 4(lj.''(J/J/>i
                                        I        1                                     -   -   -    -
                                                                                                          ~ £~
                                                                                                        --_.-c..-,,l'-E--J~ud~g~e -~~s1~
                                                                                                                                       ~ ~1a~tu~r-e_ _ _ _ _ _ __


C ity and state:             Washington , DC                                                       Hon. Beryl A. Howell , Chief U.S. District Judge
                                                                                                                    Printed name and title
                       Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 40 of 51

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:

Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along w ith the original warrant to the
designated judge.



Date:
                                                                                       Executing officer 's signature



                                                                                          Printed name and title
       Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 41 of 51




                                        ATTACHMENT A

        Thi s warrant applies to information associated with the email                        om that

is stored at premises owned, maintained, controlled, or operated by I & I Internet, Inc. (" I & 1"), an

electronic communication and/or remote computing service provider headquartered in Sunnyvale,

Californi a.
        Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 42 of 51




                                         ATTACHMENT B

   I.         Information to be disclosed by 1&1
         To the extent that the information described in Attachment A is within the possession,
custody, or control of the I & I (hereinafter "the Provider"), regardless of whether such information
is stored, held or maintained inside or outside of the United States, and including any emails,
records, files, logs, or information that have been deleted but are still available to the Provider, the
Provider is required to disclose the following information to the government for each account or
identifier listed in Attachment A:
         a.      The contents of all emails associated with the account, including stored or preserved
                 copies of emails sent to and from the account, draft emails, the source and
                 destination addresses associated with each email, the date and time at which each
                 email was sent, and the size and length of each email;
         b.      All records or other information regarding the identification of the account, to
                 include full name, physical address, telephone numbers and other identifiers,
                 records of session times and durations, the date on which the account was created,
                 the length of service, the IP address used to register the account, log-in IP addresses
                 associated with session times and dates, account status, alternative email addresses
                 provided during registration, methods of connecting, log files, and means and
                 source of payment (including any credit or bank account number);
        c.       The types of service utilized;
        d.       All records or other information stored at any time by an individual using the
                 account, including address books, contact and buddy lists, calendar data, pictures,
                 and files;
        e.       All records pertaining to communications between the Provider and any person
                 regarding the account, including contacts with support services and records of
                 actions taken; and other identifiers, records of session times and durations, the date
                 on which the account was created, the length of service, the types of service utilized,
                 the LP address used to register the account, log-in IP addresses associated with
                 session times and dates, account status, alternative e-mail addresses provided
                 during registration, all other user names associated with the account, all account
                 names associated with the subscriber, methods of connecting;


                                                   2
     Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 43 of 51




         f.      All search history or web history;
         g.       All records indicating the services available to subscribers of the accounts;
         h.       All usernames associated with or sharing a login IP address or browser cookie with
                  the accounts;
         1.       All cookies, including third-party cookies, associated with the user;
         J.       All records that are associated with the machine cookies associated with the user;
                  and
         k.       All telephone or instrument numbers associated with the Account (including MAC
                  addresses, Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                  Numbers ("MEIN"), Mobile Equipment Identifier ("MEID"), Mobile Identification
                  Numbers ("MIN"), Subscriber Identity Modules (" SIM"), Mobile Subscriber
                  Integrated Services Digital Network Number (" MSISDN"), International Mobile
                  Subscriber Identifiers (" IMSI"), or International Mobile Equipment Identities
                  ("IMEi").
   II.         Information to be Seized by the Government
         All information described above in Section l that constitutes evidence, contraband, fruits,
and/or instrumentalities of violations of 18 U.S.C. § 1014 (false statements to a financial
institution), 18 U.S.C. § 1343 (wire fraud), 18 U.S.C. § 1344 (bank fraud), and 18 U.S.C. § 1956
(money laundering), as well as 18 U.S.C. § 951 (acting as an unregistered foreign agent) and the
Foreign Agents Registration Act (" FARA"), 22 U.S.C. § 611 et seq., involving Michael Dean
Cohen, including, for each account or identifier listed on Attachment A, information pertaining to
the following matters:
          a.      Communications, records, documents, and other files involving Essential
                  Consultants, LLC;
          b.      Communications, records, documents, and other files that false representations to a
                  financial institution with relation to intended the purpose of an accoant or loan at
                  that financial institution; the nature of any business or entity associated with an
                  account a financial institution; the source of funds flowing into an account; or the
                  purpose or nature of any financial transactions involving that financial institution;




                                                      3
       Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 44 of 51




           c.      Records of any funds or benefits received by or offered to Michael Dean Cohen by,
                   or on behalf of, any foreign government, foreign officials, foreign entities, foreign
                   persons, or foreign principals;
           d.      Communications, records, documents, and other files that reveal efforts by Michael
                   Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction
                   of any foreign government, foreign officials, foreign entities, foreign persons, or
                   foreign principals;
           e.      Evidence indicating how and when the account was accessed or used, to determine
                   the geographic and chronological context of account access, use, and events relating
                   to the crimes under investigation and to the account owner;
           f.      Evidence indicating the account owner's state of mind as it relates to the crimes
                   under investigation;
           g.      The identity of the person(s) who created or used the account, including records
                   that help reveal the whereabouts of such person(s); and
           h.      The identity of any person(s)-including records that help reveal the whereabouts
                   of the person(s)-who communicated with the account about any matters relating
                   to activities conducted by Michael Dean Cohen on behalf of, for the benefit of, or
                   at the direction of any foreign government, foreign officials, foreign entities,
                   foreign persons, or foreign principals.
    III.        Review Protocols
           Review of the items described in Attachment A and Attachment B shall be conducted
pursuant to established procedures designed to collect evidence in a manner consistent with
professional responsibility requirements concerning the maintenance of attorney-client and other
operative privileges. When appropriate, the procedures shall include use of a designated " filter
team," separate and apart from the investigative team, in order to address potential privileges.




                                                     4
   Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 45 of 51




                         TN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE SEARCH OF
                                                        Case: 1 :17-mj-00854
INFORMATION ASSOCIATED WITH THE
                                                        Assigned To : Chief Judge Howell, Beryl A.
ACCOUNT                   COM,
WHICH IS STORED AT THE PREMISES OF                      Assign. Date: 11/13/2017
l&I INTERNET, INC.                                      Description: Search and Seizure Warrant



              MOTION TO SEAL WARRANT AND RELATED DOCUMENTS AND
                TO REQUIRE NON-DISCLOSURE UNDER 18 U.S.C . § 2705{b)

         The United S_tates of America, moving by and through its undersigned counsel, respectfully

moves the Court for an Order placing the above-captioned warrant and the application and affidavit

in support thereof (collectively herein the "Warrant") under seal, and precluding the provider from

notifying any person of the Warrant pursuant to I 8 U.S.C. § 2705(b). In regard to the non-

disclosure, the proposed Order would direct I & 1 Internet, Inc. ("1 & 1"), an electronic

communication and/or remote computing service provider headquartered in Sunnyvale, California,

not to notify any other person (except attorneys for 1& 1 for the purpose of receiving legal advice)

of the existence or content of the Warrant for a period of one year unless otherwise ordered of the

Court.

                         JURISDICTION AND LEGAL BACKGROUND

         1.     The Court has the inherent power to seal court filings when appropriate,

including the Warrant. United States v. Hubbard, 650 F.2d 293, 315-16 (D.C. Cir. 1980) (citing

Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978)). The Court may also seal the

Warrant to prevent serious jeopardy to an ongoing criminal investigation when, as in the present

case, such jeopardy creates a compelling governmental interest in preserving the confidentiality of

the Warrant. See Washington Post v. Robinson, 935 F.2d 282, 287-89 (D.C. Cir. 1991).
    Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 46 of 51




       2.      In addition, this Court has jurisdiction to issue the requested order because it is "a

court of competent jurisdiction" as defined by 18 U.S.C. § 2711. Specifically, the Court is a

"district court of the United States ... that - has jurisdiction over the offense being investigated."

18 U.S.C. § 2711 (3)(A)(i). As discussed fully below, acts or omissions in furtherance of the

offense under investigation occurred within Washington, D.C. See 18 U.S.C. § 3237.

       3.      Further, the Court has authority to require non-disclosure of the Warrant under 18

U.S.C. § 2705(6). 1&l provides an " electronic communications service," as defined in I 8 U.S.C.

§ 2510(15), and/or "remote computing service," as defined in 18 U.S.C. § 2711(2). The Stored

Communications Act ("SCA"), 18 U.S.C. §§ 2701-2712, governs how l& 1 may be compelled to

supply communications and other records using a subpoena, court order, or search warrant.

Specifically, Section 2703(c)(2) authorizes the Government to obtain certain basic "subscriber

information" using a subpoena, Section 2703(d) allows the Government to obtain other "non-

content" information using a court order, and Section 2703(a)-(b)(1 )(A) allows the Government to

obtain contents of communications using a search warrant. See 18 U.S .C. § 2703.

       4.      The SCA does not set forth any obligation for providers to notify subscribers about

subpoenas, court orders, or search warrants under Section 2703. However, many have voluntarily

adopted policies of notifying subscribers about such legal requests. Accordingly, when necessary,

Section 2705(6) of the SCA enables the Government to obtain a court order to preclude such

notification. In relevant part, Section 2705(b) provides as follows: 1

       (b) Preclusion of notice to subject of governmental access . - A governmental
       entity acting under section 2703 .. . may apply to a court for an order commanding
       a provider of electronic communications service or remote computing service to
       whom a warrant, subpoena, or court order is directed, for such period as the court

1
 Section 2705(6) contains additional requirements for legal process obtained pursuant to 18 U.S.C.
§ 2703(6)(1 )(B), but the Government does not seek to use the proposed Order for any legal process
under that provision .

                                                  2
   Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 47 of 51




         deems appropriate, not to notify any other person of the existence of the warrant,
         subpoena, or court order. The court shall enter such an order if it determines that
         there is reason to believe that notification of the existence of the warrant, subpoena,
         or ·court order will result in-                                                        ·
              (l) endangering the life or physical safety of an individual;
              (2) flight from prosecution;
              (3) destruction of or tampering with evidence;
              (4) intimidation of potential witnesses; or
              (5) otherwise seriously jeopardizing an investigation or unduly delaying a trial.

l 8 U.S.C. § 2705(b). The United States District Court for the District of Columbia has made clear

that a nondisclosure order under Section 2705(b) must be issued once the Government makes the

requisite showing about potential consequences of notification :

         The explicit terms of section 2705(b) make clear that if a courts [sic] finds that there
         is reason to believe that notifying the customer or subscriber of the court order or
         subpoena may lead to one of the deleterious outcomes listed under § 2705(b), the
         court must enter an order commanding a service provider to delay notice to a
         customer for a period of time that the court determines is appropriate. Once the
         government makes the required showing under§ 2705(b), the court is required to
         issue the non-disclosure order.

In re Application for Order of Nondisclosure Pursuant to 18 USC.§ 2705(b)for Grand Jury

Subpoena #GJ2014031422765, 41 F. Supp. 3d 1, 5 (D.D.C. 2014).

         5.     Accordingly, this motion to seal sets forth facts showing reasonable grounds to

command I & 1 not to notify any other person (except attorneys for I & l for the purpose ofreceiving

legal advice) of the existence of the Subpoena for a period of one year or until further order of the

Court.

                   FACTS SUPPORTING SEALING AND NON-DISCLOSURE

         6.     At the present time, law enforcement officers of the FBI are conducting an

investigation into violations related to 18 U.S.C. § IO 14 (false statements to a financial institution),

18 U.S.C . § 1344 (bank fraud), 18 U.S.C. § 1956 (money laundering), as well as 18 U.S.C. § 951

(acting as an unregistered foreign agent) and the Foreign Agents Registration Act ("FARA"), 22



                                                    3
   Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 48 of 51




U.S.C. § 611 et seq. arising out of the conduct of Michael D. Cohen. It does not appear that Cohen

is currently aware of the nature and scope of the ongoing FBI investigation into him.

                         REQUEST FOR SEALING AND NON-DISCLOSURE

        7.      In this matter, the government requests that the Warrant be sealed until further order

of the Court and that l & 1 and its employees be directed not to notify any other person of the

existence or content of the Warrant (except attorneys for I & I for the purpose of receiving legal

advice) for a period of one year or until further order of the Court. Such an order is appropriate

because the Warrant relates to an ongoing criminal investigation, the full scope of which is neither

public nor known to the targets of the investigation, and its disclosure may alert these targets to

the ongoing investigation and its scope. Once alerted to this investigation, potential targets would

be immediately prompted to destroy or conceal incriminating evidence, alter their operational

tactics to avoid future detection, and otherwise take steps to undermine the investigation and avoid

future prosecution. In particular, given that they are known to use electronic communication and

remote computing services, the potential target could quickly and easily destroy or encrypt digital

evidence relating to their criminal activity.

       8.      Given the complex and sensitive nature of the criminal activity under investigation,

and also given that the criminal scheme may be ongoing, the Government anticipates that this

confidential investigation will continue for the next year or longer.              However, should

circumstances change such that court-ordered nondisclosure under Section 2705(b) becomes no

longer needed, the Government will notify the Court and seek appropriate relief.

       9.      There is, therefore, reason to believe that notification of the existence of the

Warrant will seriously jeopardize the investigation, including by giving the targets an opportunity

to flee from prosecution, destroy or tamper with evidence, and intimidate witnesses. See 18 U.S.C.



                                                  4
   Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 49 of 51




§ 2705(b)(2)-(5). Because of such potential jeopardy to the investigation, there also exists a

compelling governmental interest in confidentiality to justify the government's sealing request.

See Robinson, 935 F.2d at 287-89.

        10.    Based on prior dealings with 1& 1 the United States is aware that, absent a court

order under Section 2705(b) commanding l&l not to notify anyone about a legal request, it is

l & 1's policy and practice, upon receipt of a warrant seeking the contents of electronically stored

w ire or electronic communications for a certain account, to notify the subscriber or customer of

th~ existence of the warrant prior to producing the material sought.

        WHEREFORE, for all the foregoing reasons, the government respectfully requests that the

above-captioned warrant, the application and affidavit in support thereof, and all attachments

thereto and other related materials be placed under seal, and furthermore, that the Court command

1& 1 not to notify any other person of the existence or contents of the above-captioned warrant

(except attorneys for l & l for the purpose of receiv ing legal advice) for a period of one year unless

otherwise ordered by the Court.

                                                       Respectfully submitted,

                                                       ROBERT S. MUELLER, III



                                               By:




                                                  5
Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 50 of 51
Case 1:19-mc-00044-BAH Document 15 Filed 05/22/19 Page 51 of 51
